Citation Nr: 1644770	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for high blood pressure. 

3.  Entitlement to service connection for chest pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to November 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in New Orleans, Louisiana.  

In November 2014, the Board remanded this case for additional development on the issues listed above, as well as the issue of entitlement to service connection for an acquired psychiatric disorder.  In an April 2015 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for depressive disorder, to include specified anxiety disorder.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to the issue of entitlement to service connection for an acquired psychiatric disorder, so it is no longer before the Board.  

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Veteran was previously represented by the American Legion.  In May 2015, the Veteran submitted a new VA Form 21-22 appointing Disabled American Veterans as her representative.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this case in November 2014, in pertinent part, to provide the Veteran with VA examinations in order to obtain etiology opinions regarding the issues on appeal, as well as the issue of entitlement to service connection for an acquired psychiatric disorder.  The Board noted that the claims of entitlement to service connection for migraine headaches, high blood pressure, and chest pain were based on a secondary service connection theory of entitlement and directed that if the VA examiner found that the Veteran's psychiatric disorder was etiologically related to service then opinions should be obtained on whether the Veteran's claimed migraine headaches, high blood pressure, and chest pain are secondary to the psychiatric disorder.  

The Veteran underwent a VA mental disorders examination in April 2015.  The examiner found that the Veteran did not have PTSD, but that she did have a depressive disorder and anxiety disorder that were at least as likely as not incurred in service.  The examiner also indicated that the question of whether the Veteran's migraine headaches, high blood pressure, and chest pain are related to her acquired psychiatric disorder "will be addressed by Gmed and neurology examiners."  

The Veteran underwent a VA hypertension examination in April 2015.  The examiner opined that the Veteran's current hypertension was not caused by her acquired psychiatric disorder because "per MH exam of 4/9/2015, the [V]eteran has no sc acquired PTSD, as she did not meet the criteria for PTSD."  

The Veteran underwent a VA headaches examination in April 2015.  The examiner indicated that she was unable to say without speculation whether the Veteran "has a psychiatric disorder which could cause or aggravate her migraine headaches, and this could best be commented on by her examining psychiatrist."  

As noted above, the Veteran was awarded service connection for depressive disorder, to include specified anxiety disorder in an April 2015 rating decision.

Upon review, it is clear that the examiners issuing the April 2015 opinions did not adequately address all of the questions specified in the November 2014 Board remand.  As an initial matter, no opinion was offered regarding the Veteran's asserted chest pain condition.  Additionally, the hypertension examiner incorrectly indicated that the Veteran did not have a service-connected psychiatric disorder, and the headache examiner and mental disorders examiner merely shifted the burden of proffering an opinion onto each other.  Thus, a remand is required to ensure compliance with the Board's November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  Pursuant to the Board's November 2014 remand directives, the AOJ obtained VA treatment records dated through April 2015.  However, in April 2016, the AOJ received notice that the Veteran had been hospitalized at a VA Medical Center (VAMC) for depression.  Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records, particularly those related to the Veteran's April 2016 hospitalization.  See 38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from April 2015 to the present, to specifically include records related to a hospitalization in April 2016.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records. 

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination(s) to determine the nature, onset, and likely etiology of her claimed migraine headache, high blood pressure, and chest pain conditions.  The entire claims file and a copy of this Remand must be made available to the examiner(s) and the examiner(s) shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner(s) should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed migraine headache, high blood pressure, and chest pain condition is proximately due to or caused by the Veteran's service-connected depressive disorder with anxiety disorder.  

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed migraine headache, high blood pressure, and chest pain condition was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected depressive disorder with anxiety disorder?  

If the examiner(s) determines that any currently diagnosed migraine headache, high blood pressure, and chest pain condition was aggravated by her service-connected depressive disorder with anxiety disorder, the examiner(s) should report the baseline level of severity of the migraine headache, high blood pressure, and/or chest pain condition prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

If the examiner(s) is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




